Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: front-end unit”, “measurement unit” and “estimation unit” in claims 11,14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 11-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to dependent claim 11, how does this apparatus claim includes the actual steps of base method claim 1?  Consider that an apparatus is limited to its combination of structural limitations, and no steps.
As to claim 11, limitations b), c), d) and e) are problematic as Figure 5 suggests that structural limitations of b), c), d) and e) structurally overlap, necessarily resulting in the same structure being claimed twice in b), c), d) and e).  Consider that the Processor unit 511 carries out the different functions of b), c), d) and e), and thus there is no clear line between the different structural limitations of  
b), c), d) and e) within that same single Processor unit 511.  Understand, the Processor unit 511 is a single block, and there is no division of different structural limitations (i.e., b), c), d) and e)) within that single block.
	As to claim 14, “are implemented as” is problematic as software may provide the directions, but the directions do not perform the entirety each of the functions as depicted in “c)”, “d)” and “e)” of claim 12.  
As to claims 11,14, what exact structure does “front-end unit”, “measurement unit”, “estimation unit” and “HF receiving beam forming unit” correspond to in the specification/drawings.  
As to claim 15, how is this a structural limitation?  The claim adds none. 
As to claim 16, how is this a structural limitation?  The claim adds none. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myhr et al 2019/0009111 teach (Para 61) applying overlapping HF and LF pulses to permit for observation of modification of an object at an image depth.  However, does not extend to the particularly described “comparing” (lines 1-16, Applicant’s claim 1), and subsequently (i.e., steps b-d) steps.
Angelsen et al 2014/0150556 teach (Para 70) estimating elasticity parameters, and (Para 266, Figure 1) employing overlapping low and high frequency pulse.  However, Angelsen does not teach Applicant’s particularly claimed method.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861